Name: Commission Regulation (EEC) No 675/91 of 20 March 1991 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/30 Official Journal of the European Communities 21 . 3 . 91 COMMISSION REGULATION (EEC) No 675/91 of 20 March 1991 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 12 (2) and 16 (6) thereof, Article 1 Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Articles 10 (2) and 17 (6) thereof, Whereas, with a view to the grant of export refunds for limited quantities owing to budgetary constraints, the situation on the Community market or the situation on the world market, Article 9 (4) of Commission Regulation (EEC) No 891 /89 (% as last amended by Regulation (EEC) No 3633/90 (6), lays down a special procedure for issuing export licences to be applied until 30 June 1991 for the cereals listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 ; Article 9 (4) of Regulation (EEC) No 891 /89 is hereby replaced by the following : '4. Where this paragraph is referred to specifically when an export refund is fixed for the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 and of products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1418/76, applications for export licences must be accompanied by a declaration by telex or telefax from the importing country that a delivery contract has been concluded, where appli ­ cable subject to the issue of the licence. The declara^ tion must indicate a quantity covered by the contract in respect of which the licence is applied for and a delivery period within the term of validity of that licence. The relevant licences shall entail the advance fixing of the refund and shall only be issued on the third working day following the day on which the application is lodged provided that special measures are not taken within that time limit. If quantities in applications for export licences as referred to in this paragraph exceed the quantities which may be committed for export as indicated in the Regulation fixing the refund in question , the Commission may fix a uniform percentage reduction in the quantities . Applications for licences may be withdrawn within two days of the date of publication of the percentage reduction.' Whereas the reasons for granting refunds for limited quantities remain valid for cereals beyond 30 June 1991 and also apply at present to the rice sector ; whereas the application of the procedure in question , which has proved to be suitable for granting such refunds, should be extended accordingly ; Whereas Regulation (EEC) No 891 /89 should accordingly be amended ; Article 2 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 94, 7. 4. 1989, p. 13 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.fl OJ No L 355, 18 . 12. 1990, p. 10 . 21 . 3 . 91 Official Journal of the European Communities No L 75/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission